Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to claims 5, 7 – 12, 21, 28 – 32, the prior art fails to disclose, in combination with all of the limitations, a drive train system for a wind turbine having a CVT, flywheel, generator and having a rotor coupled to the CVT as described in the independent claims, the CVT being coupled to the flywheel as described in the independent claims, the flywheel being coupled to the generator as described in the independent claims, a controller performing the functions as specifically described in the independent claims and further disclosing that the wind turbine has a determined optimal efficiency tip speed ratio and the controller modulates one or more of the CVT ratio and the generator energy output in furtherance of having the operating tip speed ratio equal or near the determined optimal efficiency tip speed ratio.
With respect to claims 6, 22 – 27, the prior art fails to disclose, in combination with all of the limitations, a drive train system for a wind turbine having a CVT, flywheel, generator and having a rotor coupled to the CVT as described in the independent claims, the CVT being coupled to the flywheel as described in the independent claims, the flywheel being coupled to the generator as described in the independent claims, a controller performing the functions as specifically described in the independent claims and further disclosing that the system is connected to a grid providing electricity to consumers and the consumers having an electric usage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

August 3, 2021